DETAILED ACTION
	This office action is in response to the filing of the Applicant Amendment on 5/11/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0210618) in view of Shu et al. (US 2013/0043510).
	Regarding claim 10, Chang et al. teaches a method for producing a microelectromechanical sensor, the method comprising (Figures 20 - 26): connecting a cap wafer 2000 with a sensor wafer 102, the cap wafer 2000 having a bonding structure (protruding portions with 2400) for connecting the cap wafer 2000 with the sensor wafer 102, the sensor wafer 102 having a sensor core having a movable structure 1800, and the cap wafer 2000 having a stop structure (protrusions within cap wafer 2000 above 1800 in Figure 25) configured to limit an excursion of the movable structure 1800; wherein the method has a first step and a second step following the first step, a mask (Paragraph 0032 describes a photoresist) being applied onto a subregion of the cap wafer 2000 in the first step, the masked subregion of the cap wafer defining a stop surface of the stop structure (stops are shown in Figure 22), a bonding layer 2400 being applied onto the cap wafer 2000 in the second step (Figure 24), and the bonding structure being produced by etching the bonding layer (see Paragraph 0037).
	Chang et al. teaches using a photoresist mask in the first step, but does not teach a hard mask.  Shu et al. teaches using a hard mask 136 for the patterning of stops 122 (see Figure 4c - 4f, and also Paragraph 0020, where silicon oxide is a hard mask).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a hard mask in the first step of Chang et al. instead of a photoresist mask since it is well known that hard masks may more accurately transfer patterns than photoresist masks.  Furthermore, one may bypass cleaning of the photoresist residue from the cap wafer.
	Regarding claim 11, Chang et al. teaches that the movable structure 1800 of the sensor core includes two substructures connected to one another by a polysilicon bridge (at least contains polysilicon, see Paragraph 0017), such that, in a rest state of the movable structure, the polysilicon bridge is at a distance, in a direction of excursion, from an immovable structure 104 A (Figure 17) of the sensor core.

Claims 17 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0210618).
	Regarding claim 17, Chang et al. teaches a microelectromechanical sensor, comprising (Figure 26): a sensor wafer 102 having a sensor core that has a movable structure 1800; and a cap wafer 2000 that has a stop structure, the cap wafer 2000 having a bonding structure (at 2400/1400) for connecting the cap wafer 2000 with the sensor wafer 102, the sensor wafer and the cap wafer being bonded to one another by a eutectic alloy (Paragraph 0038), the stop structure of the cap wafer 2000 configured to limit an excursion of the movable structure 1800 of the sensor core, the movable structure 1800 having two substructures bonded to one another by a polysilicon bridge (at least contains polysilicon, see Paragraph 0017), such that, in a rest state of the movable structure, the polysilicon bridge is at a first distance, in a direction of excursion, from an immovable structure 104A of the sensor core, and, in the rest state, the movable structure being at a second distance, in a direction of excursion, from a stop surface of the stop structure.
Chang et al. does not teach that the first distance is greater than the second distance, however, this is merely a rearrangement of parts.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chang et al. such that the first distance is greater than the second distance, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86, USPQ 70, 1950).
Regarding claim 18, Chang et al. teaches the stop surface of the stop structure and the bonding structure that come about from the claimed method features.  It should be noted that this is a product-by-process claim.  It has been held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (In re Thorpe, 227 USPQ 964, 966, 1985, also MPEP § 2113).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0210618) in view of Ried et al. (US 2002/0104379).
	Regarding claim 19, Chang et al. does not teach a capping electrode in the cap wafer, however, Ried et al. teaches a cap wafer 406 has a capping electrode 705 that is situated in a recess of the cap wafer 406, such that, in the rest state, a movable structure 906 is at a third distance, in the direction of excursion, from a surface of the capping electrode. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chang et al. by including a capping electrode in the recess of the cap wafer since doing so may provide more data from the moveable structure.
Chang et al. in view of Ried et al. does not teach that the third distance is greater than or equal to the second distance, however, this is merely a rearrangement of parts.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chang et al. such that that the third distance is greater than or equal to the second distance, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86, USPQ 70, 1950).

Allowable Subject Matter
Claims 12 - 16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious the subject matter of claims 12, 13, or 14.  Claim 15 depends on claim 12 and claim 16 depends on claim 15.  Claims 12, 13, and 14 independently include subject matter previously identified as allowable in the office action mailed on 4/15/22.

Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive.  Regarding claim 10, Applicant argues that the references do not teach “a hard mask being applied onto a subregion of the cap wafer in the first step, the masked subregion of the cap wafer defining a stop surface of the stop structure”.  Chang et al. was cited above for teaching a photoresist instead of a hard mask.  Shu et al. was cited above for showing that it is well known in the art to use hard masks when etching a stop structure.  The rejection above did not state that Chang et al. teaches a hard mask.  Applicant has not provided arguments against the combination of references above.  Applicant did not argue against the rejection of independent claim 17.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        



/SHAHED AHMED/Primary Examiner, Art Unit 2813